Citation Nr: 1616322	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-33 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to February 1999, October 2001 to October 2002, and November 2009 to July 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  (The Board notes that in its prior remand, it incorrectly referred to the rating decision as having been issued by the Anchorage, Alaska RO.) 

This appeal was previously before the Board in May 2014 when it was remanded for the Veteran to be scheduled for a Board hearing.  In December 2015,  the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 90 days to allow the Veteran to submit additional evidence, for which he submitted a waiver of RO consideration. 

In a March 2014 informal hearing presentation, the Veteran's representative stated that the Veteran "has informally raised the issue of TDIU [total rating based on individual employability due to service-connected disabilities] in his VA Form 9.  As such, we ask that this issue be referred back to the AOJ for adjudication in the first instance."  However, at the 2015 Board hearing, the Veteran contended that any issue as to entitlement to a TDIU should be dismissed as he was gainfully employed.  He testified that he had been employed throughout the time of the appeal, that his employment was not marginal, and that he did not wish to pursue entitlement to a TDIU.  (See Board hearing transcript, pages 2 and 3).  Thus, no further action is required by VA with regard to entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A June 2013 VA examination report reflects that the Veteran had 90 degrees or greater of forward flexion, with pain beginning at 60 degrees.  He had normal extension, normal lateral flexion, and normal lateral rotation, with no objective evidence of pain.  The examiner found that the Veteran did not have functional loss and/or functional impairment of the back.  He was also found to have full muscle strength, no atrophy, normal deep tendon reflexes, normal sensory examination, no radiculopathy, and no neurologic abnormalities.  The Veteran reported that he has flares approximately every three to four days where he "actually will take Naprosyn but states that his [range of motion] is not limited during a flare, it is just more painful."

In his December 2013 VA Form 9, the Veteran asserted that he cannot bend his back more than 10 degrees without significant pain, cannot bend past 45 degrees without very significant pain, and is unable to lift or lower without severe lower back pain.  He reported that he is unable to accomplish routine ordinary tasks like putting on his pants, socks, and shoes without significant pain, and that he must stand up every 10-15 minutes due to pain.

An October 2015 STR reflects that the Veteran reported low back pain which he treats with 500mg of Naprosyn PRN (when necessary) which helps. 

At the December 2015 Board hearing, the Veteran stated that his back symptoms have gotten worse since his June 2013 VA examination.  (See Board hearing transcript, pages 8 and 12.)  He testified that the pain mitigation strategy is becoming less effective, and that while working, he must stand up every 30 minutes.  The Veteran is competent to state that he believes that his pain and/or range of motion has become worse since the 2013 VA examination.  

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to determine the extent of his disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997). 
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received treatment for his back, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records and records at Elmendorf Air Force Base from June 2013 to present.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his service-connected low back disability

3.  Following completion of the above, readjudicate the issue of appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




